

113 S2053 IS: To direct the Architect of the Capitol to place a chair honoring American Prisoners of War/Missing in Action on the Capitol Grounds.
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2053IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Ms. Warren (for herself, Mrs. Shaheen, Ms. Ayotte, Mr. Rubio, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo direct the Architect of the Capitol to place a chair honoring American Prisoners of War/Missing
			 in Action on the Capitol Grounds.1.FindingsThe Congress finds the following:(1)In recent years, commemorative chairs honoring American Prisoners of War/Missing in Action have
			 been placed in prominent locations across the United States.(2)The United States Capitol Grounds are an appropriate location to place a commemorative chair
			 honoring American Prisoners of War/Missing in Action.2.Placement of a chair honoring American Prisoners of War/Missing in Action on the United States
			 Capitol Grounds(a)Obtaining chairThe Architect of the Capitol shall enter into an agreement to obtain a chair featuring the logo of
			 the National League of POW/MIA Families under such terms and conditions as
			 the Architect considers appropriate and consistent with applicable law.(b)PlacementNot later than 2 years after the date of enactment of this Act, the Architect shall place the chair
			 obtained under subsection (a) on the United States Capitol Grounds in a
			 suitable permanent location.3.Funding(a)DonationsThe Architect of the Capitol may—(1)enter into an agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 that is exempt from taxation under section 501(a) of
			 that Code to solicit private donations to carry out the purposes of this
			 Act; and(2)accept donations of funds, property, and services to carry out the purposes of this Act.(b)CostsAll costs incurred in carrying out the purposes of this Act shall be paid for with private
			 donations received under subsection (a).